DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 fails to set forth an additional structural limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Galina Yakubova et al. (Measurements of Soil Carbon by Neutron-Gamma Analysis in Static and Scanning Modes, Journal of Visualized Experiments 126, 56270, 24 August 2017) in view of Koltick (U. S. Patent No. 8,461,534 B1).
With respect to claim 1, Galina Yakubova et al. disclosed a system that comprises: 
a gamma detector configured to detect gamma spectra of each soil sample of a plurality of soil samples, 
wherein a surface area of a field is divided into a plurality of portions, and the plurality of soil samples comprise at least one soil sample from each portion of the plurality of portions; and
a processor (a laptop) communicatively coupled to the gamma detector, the processor configured to: 
determine a weight percent of at least one element (carbon) within each soil sample of the plurality of soil samples based on the detected gamma 
generate a map indicating a concentration of the at least one element within each soil sample of the plurality of soil samples (FIG. 9). 
However, although Galina Yakubova et al. disclosed a determination of soil carbon of individual locations and a mapping of a carbon distribution of field terrains (page 11), Galina Yakubova et al. did not disclose that the system further comprises:
a geographic positioning device configured to receive geographic coordinates of each soil sample of the plurality of soil samples; and 
a processor communicatively coupled to the gamma detector and the geographic positioning device, the processor configured to: 
associate the detected gamma spectra of each soil sample of the plurality of soil samples with the geographic coordinates of each soil sample of the plurality of soil samples.
Koltick disclosed a system that comprises:
a gamma detector (30) configured to detect gamma spectra;
a geographic positioning device (50) configured to receive geographic coordinates; and
a processor (40) communicatively coupled to the gamma detector and the geographic positioning device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a geographic positioning device configured to receive geographic coordinates of each soil sample of the plurality of soil samples, and a processor 
Note:  Claim 1 was amended in a Notice of Allowance dated 03 November 2021.

With respect to claim 10, Galina Yakubova et al. disclosed a system that comprises: 
a gamma detector configured to collect gamma spectra of at least one soil sample; and
 a processor (a laptop) communicatively coupled to the gamma detector, the processor configured to:
calculate a weight percent of an element (carbon) within the at least one soil sample (data processing 7, page 4), and 
generate a map indicating a concentration of the element within the at least one soil sample based on the calculated weight percent (FIG. 9).
However, although Galina Yakubova et al. disclosed a determination of soil carbon of individual locations and a mapping of a carbon distribution of field terrains (page 11), Galina Yakubova et al. did not disclose that the system further comprises:
a geographic positioning device configured to receive geographic coordinates of the at least one soil sample; and3Application No. 16/706,013 Atty Dkt. 55879-301683

associate the collected gamma spectra of the at least one soil sample with the geographic coordinates of the at least one soil sample.
Koltick disclosed a system that comprises:
a gamma detector (30) configured to detect gamma spectra;
a geographic positioning device (50) configured to receive geographic coordinates; and
a processor (40) communicatively coupled to the gamma detector and the geographic positioning device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a geographic positioning device configured to receive geographic coordinates of the at least one soil sample, and a processor communicatively coupled to the gamma detector and the geographic positioning device, the processor configured to associate the collected gamma spectra of the at least one soil sample with the geographic coordinates of the at least one soil sample, since a person would be motivated to generate a map indicating a concentration of the element within the at least one soil sample based on the calculated weight percent with the geographic coordinates of the at least one soil sample.
With respect to claim 11, Galina Yakubova et al. and Koltick disclosed the system of claim 10, wherein the gamma detector comprises a pulsed fast thermal neutron system (Galina Yakubova et al.: page 2).
et al. and Koltick disclosed the system of claim 11, wherein the pulsed fast thermal neutron system includes a neutron generator (Galina Yakubova et al.: page 2).
With respect to claim 13, Galina Yakubova et al. and Koltick disclosed the system of claim 10, wherein the gamma detector is configured to collect the gamma spectra of the at least one soil sample based on gamma rays naturally emanating from the at least one soil sample.
With respect to claim 14, Galina Yakubova et al. and Koltick disclosed the system of claim 10.  Since claim 14 fails to set forth an additional structural limitation, claim 14 is rejected with claim 10.
With respect to claim 20, Galina Yakubova et al. and Koltick disclosed the system of claim 10, wherein the concentration of the element within the at least one soil sample is indicative of a content of at least one of carbon (C).

Allowable Subject Matter
Claims 4-9 are allowed.
Claims 15-19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 4-9, Galina Yakubova et al. (Measurements of Soil Carbon by Neutron-Gamma Analysis in Static and Scanning Modes, Journal of Visualized Experiments 126, 56270, 24 August 2017) and Koltick (U. S. Patent No. 8,461,534 B1) disclosed a method for analyzing a content of a soil of an agricultural field, the method comprising: 

associating, by the processor, the detected gamma spectra of the at least one soil sample with a geographic location of the at least one soil sample; 
calculating, by the processor, based on the detected gamma spectra of the at least one soil sample, an amount of at least one element within the at least one soil sample; and 
generating, by the processor, a map indicating the amount of the at least one element within each portion of the plurality of portions of the surface area of the agricultural field.
However, the prior art failed to disclose or fairly suggested that the method further comprises:
dividing, by a processor, a surface area of the agricultural field into a plurality of portions.
Note:  Claim 4 was amended in a Notice of Allowance dated 03 November 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884